Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 04 May 2022 were filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a follow-up interview dated 07 July 2022 by Applicant’s Attorney Victor Baranowski.

The application has been amended as follows: 
Abstract, line 1: “A pick-and-place spindle module comprises:” has been changed to -- A pick-and-place spindle module and method comprises: --
Claims: 
 1-15.	(Canceled)
16. 	(Currently amended) A method of assembly comprising: 
providing a pick-and-place head that includes: 
a body structure having first and second receiving locations to receive first and second spindles; 
a first z-axis motor attached to the body structure, and configured to move [[a]] the first spindle in a z-axis; 
a second z-axis motor attached to the body structure and configured to move [[a]] the second spindle in the z-axis; 
a first theta motor attached to the body structure and configured to rotate the first spindle in a theta rotational axis; 
a second theta motor attached to the body structure and configured to rotate the second spindle in the theta rotational axis; 
a first motion control chip attached to the body structure dedicated to controlling the first z-axis motor and the first theta motor; and 
a second motion control chip attached to the body structure dedicated to controlling the second z-axis motor and the second theta motor; 
creating, with each of the first and second motion control chips, a separate independent motion control profile for each of the first and second spindles; 
controlling, with the first motion control chip, the first z-axis motor and the first theta motor based on the separate independent motion control profile for the first spindle; 
controlling, with the second motion control chip, the secondz-axis motor and the second theta motor based on the separate independent motion control profile for the second spindle; and 
at least partially assembling, [[with]] by the pick-and-place head, a product.  

17. 	The method of assembly of claim 16, further comprising:
controlling, with the first motion control chip, speed of the first z-axis motor and the first theta motor; and 
controlling, with the second motion control chip, speed of the second z-axis motor and the second theta motor.  

18. 	The method of assembly of claim 16, further comprising: 
controlling, with the first motion control chip, acceleration of the first z-axis motor and the first theta motor; and 
controlling, with the second motion control chip, acceleration of the second z-axis motor and the second theta motor.
  
19. 	The method of assembly of claim 16, further comprising:
controlling, with the first motion control chip, position of an output of the first z-axis motor and the first theta motor; and 
controlling, with the second motion control chip, position of an output of the second z-axis motor and the second theta motor.  

20. 	(Canceled)  

Reasons for Allowance
Claims 16-19 are allowed. Claims 1-15 and 20 are canceled. 
Replacements sheets submitted for the objected drawings and the specifications are acceptable. Therefore, drawing and specification objections are withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 11 of the response filed on 04 May 2022 reviewed carefully and the amendments of the claims 16-20 dated on 04 May 2022 along with the examiner’s amendment would overcome the claim objections and claim rejections based on 35 USC §112, 35 USC §102 and 35 USC §103.  

Regarding claim 16, the prior art does not disclose or suggest in combination with all other claim limitations and the allowable feature being:
a method of assembly comprising a pick-and-place head in which, creating, with each of the first and second motion control chips, a separate independent motion control profile for each of the first and second spindles; controlling, with the first motion control chip, the first z-axis motor and the first theta motor based on the separate independent motion control profile for the first spindle; controlling, with the second motion control chip, the second z-axis motor and the second theta motor based on the separate independent motion control profile for the second spindle. 

Prior art of record Sato (JP 2012146762) teaches a component mounter having a plurality of spindles and a motion control means 70 connected with an encoder 22 that outputs the detection signal that enables to recognize the current position of the movable bracket 14 and to control the motion of the Z-axis motor 21. Sato does not teach a motion control chip attached to the body structure or creating, with each of the first and second motion control chips, a separate independent motion control profile for each of the first and second spindles; controlling, with the first motion control chip, the first z-axis motor and the first theta motor based on the separate independent motion control profile for the first spindle; controlling, with the second motion control chip, the second z-axis motor and the second theta motor based on the separate independent motion control profile for the second spindle. 
Prior art of record Yamamoto (US 20140215812) teaches a component mounting head 16 in Figs. 1-5 having a plurality of shaft members 23 attached to suction nozzles 22, a plurality of z-axis motors 25, theta motors 24. However, Yamamoto is silent on a motion control chip attached to the body structure for controlling a motor. 
Prior art of record Kashitani (US 20090241327) teaches a component mounting apparatus having a first and a second motion controllers that used to apply break to avoid collation between two heads by sharing the position, speed, and acceleration information of the first and second mounting heads. Prior art of record Asai (US 5588195) teaches a component mounter main controller 310 in Fig. 8 that determines a motor speed control pattern for each servo motors based on the predetermined control pattern and determines instantaneous command signal corresponding to the angular positions of the motors. However, Kashitani or Asai does not teach creating separate independent motion control profiles for each of the first and second spindles or controlling, with a motion control chip, the z-axis motor and the theta motor based on the separate independent motion control profiles for each of the first and second spindles.
Therefore, claim 16 is allowed and claims 17-19 are allowed as they inherit all the limitations of claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729